DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject 
Claim [][][][][][] are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Farritor et al. (2016/0074120) in view of Malis (2004/0082946) and Livneh (US 2010/0305564).
Regarding claims 1 and 16, Farritor teaches a surgical system comprising: a plurality of modular units (surgical device: element 10; paragraph 0054), each unit comprising: a motor unit; and a surgical mechanical arm (arms: elements 16A and 16B; paragraph 0054) actuated by, connected to and supplied with electrosurgical power by said motor unit (tube element 82 contains motor: element 102 and contact rings: 88 and 92; paragraph 0064-0067).
Farritor does not teach a memory storing electrosurgical operational modes including a monopolar operational mode and a bipolar operational mode, said memory configured to store a selected electrosurgical operational mode for each of said plurality of modular units, and switching circuitry which switches electrosurgical power supply from an electrosurgical generator to selectively deliver via said motor unit and to said surgical mechanical arm bipolar energy, monopolar energy, or no energy supply in accordance with said selected operational mode.
Malis teaches a memory storing electrosurgical operational modes including a monopolar operational mode and a bipolar operational mode, said memory configured 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generator Farritor to include memory storing operational parameters of the attached instrument, as taught by Malis, where, since Farritor discloses a plurality of units, that would mean storing operational parameters for each unit, in order to be able to store user settings for different modes for each respective unit so as to allow each unit to operate in a desired manner.
While Farritor discloses two slip rings (paragraph 0066), there is no teaching that only one slip ring is employed in the monopolar mode. However, there is no evidence that applying monopolar energy to a single jaw produces an unexpected result over applying monopolar energy to both jaws. In fact, this is common in the art. Livneh, for example, discloses an electrosurgical device with monopolar and bipolar modes where the monopolar energy can be applied to any combination of a first jaw, a second jaw, and a blade that travels between the jaws (paragraph 0031). Further, construction of circuitry that allows switching is well within the level of ordinary skill in the art.
Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the system of Farritor-Malis with switching 
Regarding claim 3, the combination of Farritor, Malis and Livneh teach all of the elements of the claimed invention as stated above. Malis further teaches wherein possible operational modes include at least one monopolar operational mode, at least one bipolar operational mode and an uncharged mode (paragraphs 0044, 0087; generator contains monopolar/bipolar switch and off/on switch).
Regarding claim 4, the combination of Farritor, Malis and Livneh teach all of the elements of the claimed invention as stated above. Malis further teaches wherein said motor unit comprises circuitry configured to: recognize said selected electrosurgical operational mode of power supply connected to said motor unit; send, to a processor, an indication of said selected operational mode, where said processor is configured to store said indication in said memory.
Regarding claim 5, the combination of Farritor, Malis and Livneh teach all of the elements of the claimed invention as stated above. Malis further teaches a user interface configured to: receive said selected electrosurgical operational mode from a user (paragraph 0013), for one or more of said modular units; send an indication of said selected electrosurgical operational mode to a processor (paragraph 0013), where said processor is configured to store said indication in said memory (paragraph 0009, paragraph 0013).
Regarding claim 6, the combination of Farritor, Malis and Livneh teach all of the elements of the claimed invention as stated above. Malis further teaches one or more 
Regarding claim 7, the combination of Farritor, Malis and Livneh teach all of the elements of the claimed invention as stated above. Malis further teaches wherein said user interface is a touch screen display (touchscreen: element 54; paragraph 0087).
Regarding claim 8, the combination of Farritor, Malis and Livneh teach all of the elements of the claimed invention as stated above. Malis further teaches wherein said touch screen display is configured to display an indication of said selected electrosurgical operational mode for one or more of said modular units (paragraph 0087).
Regarding claim 13, the combination of Farritor, Malis and Livneh teach all of the elements of the claimed invention as stated above. Farritor further teaches wherein said surgical mechanical arm includes a tool configured to operate in said possible operational modes (paragraph 0066; cautery end effector that can operate as either a bipolar or monopolar cautery tool).
Regarding claim 25, the combination of Farritor, Malis and Livneh teach all of the elements of the claimed invention as stated above. Malis further teaches displaying one or more of: a desired electrosurgical operational mode at a user interface, a connected electrosurgical supply type at said user interface; a connected electrosurgical supply type at a modular unit user interface; displaying a desired electrosurgical operational mode at said user interface (paragraph 0087).
Regarding claim 27, the combination of Farritor, Malis and Livneh teach all of the elements of the claimed invention as stated above. Malis further teaches wherein said motor unit includes at least two connection points, one connection configured to be 
Regarding claim 28, the combination of Farritor, Malis and Livneh teach all of the elements of the claimed invention as stated above. Malis further teaches wherein said switching circuitry switches said electrosurgical power supply upon receiving a signal indicative of said selected electrosurgical operational mode from said user interface (paragraph 0059).
Regarding claim 30, the combination of Farritor, Malis and Livneh does not disclose that the slip are part of the mechanical arm. However, a slip ring operates by using a conductive, rotatable ring in conjunction with a conductive contact (in this case the contact is a spring, see element 64 in fig. 2 of Farritor). Applicant has not disclosed that which element holds the slip ring produces unexpected results, and it is generally understood that mere reversal of parts is an obvious modification (MPEP 2144.04(VI)(A)). Therefore, before the filing date of the application, it would have been obvious to provide either the arm or the motor unit with the slip rings, where the other element would then have the conductive contact, so as to produce the predictable result of maintaining electrical contact during rotation. 
Regarding claim 33, the combination of Farritor, Malis and Livneh teaches all of the elements of the claimed invention as stated above. Farritor further teaches wherein said switching circuitry conducts electrical current to first and second electrical conduction pathways extending from said motor unit to a distal surgical arm tool (paragraph 0066).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farritor et al. (2016/0074120) in view of Malis (2004/0082946) and Livneh (US 2010/0305564), further in view of Mintz et al. (2007/0005045).
Regarding claim 9, the combination of Farritor, Malis and Livneh teach all of the elements of the claimed invention as stated above. Malis further teaches the user interface having RF indicator lights to provide the user with the ability to monitor the output to the electrodes and the feedback from the electrodes and associated sensors (paragraph 0002). 
The combination of Farritor, Malis and Livneh does not teach wherein said one or more displays comprises one or more light on each of said motor units.
Mintz teaches wherein said one or more display comprises one or more light on each of said motor units (paragraph 0018-0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor units of Farritor-Malis-Livneh with the lights of Mintz in order to indicate the state of each tool (Mintz: paragraph 0018-0019).

Claims 10-12, 19-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Farritor et al. (2016/0074120) in view of Malis (2004/0082946) and Livneh (US 2010/0305564), further in view of Newton et al. (8251989) and Ellman et al (2017/0119452). 
Regarding claim 10, the combination of Farritor Malis teaches all of the elements of the claimed invention as stated above. Malis further teaches a processor connected to said memory (paragraph 0005). The combination of Farritor and Malis 
Newton et al. teaches wherein one or more of said motor units comprises a relay comprising circuitry configured to: receive electrosurgical power supply to said motor unit; receive a user selection of said electrosurgical mode from said processor (column 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the relay circuitry in the system of Farritor and Malis in order to allow the motor units to switch between different electrosurgical modes (column 5).
The combination of Farritor, Malis, and Newton does not teach circuitry configured to check that said user selection matches an electrosurgical supply connected to said motor unit and enable said electrosurgical power supply to said surgical arm if said user selection matches said electrosurgical power supply.
Ellman et al. teaches circuitry configured to check that said user selection matches an electrosurgical power supply connected to said motor unit (paragraph 0087); and enable said electrosurgical power supply to said surgical arm if said user selection matches said electrosurgical power supply (paragraph 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the feedback system of Ellman et al. with the system in order to verify that the correct mode was activated based on the user input (Ellman: paragraph 0087).
Regarding claim 11, the combination of Farritor, Malis, Livneh, Newton, and Ellman teaches all of the elements of the claimed invention as stated above. 
Malis further teaches turning off the power supply if a predetermined alarm condition occurs (paragraph 0052).
Newton further teaches wherein said relay comprises circuitry configured to disable said electrosurgical power supply to said surgical arm if said user selection does not match said electrosurgical power supply (column 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuitry of the system in order to shut off the flow of current upon occurrence of a fault condition as in Newton et al. (Newton et al.: col. 5, lines 43-46).
Regarding claim 12, the combination of Farritor, Malis, Livneh, Newton, and Ellman teaches all of the elements of the claimed invention as stated above. 
Malis further teaches on screen indicators that display at least one of an operating mode, an alarm status, a calibration status, a maintenance status, and a selected user parameter (paragraph 0087).
Ellman et al. further teaches circuitry configured to generate a warning if said user selection does not match said supply (paragraphs 0037, 0051, and 0089).
Regarding claim 19, the combination of Farritor, Malis and Livneh teaches all of the elements of the claimed invention as stated above. The combination of Farritor and Malis does not teach detecting an electrosurgical supply type of said electrosurgical supply connected to said at least one modular unit; comparing, using a processor, said electrosurgical supply type with said desired electrosurgical operational mode; and enabling electrosurgical power supply to said surgical arm of said at least one modular 
Newton et al. teaches detecting an electrosurgical supply type of said electrosurgical supply connected to said at least one modular unit (column 5).
Ellman teaches comparing, using a processor, said electrosurgical supply type with said desired electrosurgical operational mode (paragraph 0087); and enabling electrosurgical power supply to said surgical arm of said at least one modular unit if said electrosurgical supply type matches said desired electrosurgical operational mode (paragraph 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the feedback system of Ellman et al. with the system in order to verify that the correct mode was activated based on the user input (Ellman: paragraph 0087).
Regarding claim 20, the combination of Farritor, Malis, Livneh, Newton, and Ellman teaches all of the elements of the claimed invention as stated above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the same method as disclosed above in each of the arms of Farritor.
Regarding claim 21, the combination of Farritor, Malis, Livneh, Newton, and Ellman teaches all of the elements of the claimed invention as stated above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the same method as disclosed above in each of the arms of Farritor.
Regarding claim 22, the combination of Farritor, Malis, Livneh, Newton, and Ellman teaches all of the elements of the claimed invention as stated above. 
Malis further teaches display an alert using screen indicators to indicate at least one of an operating mode, an alarm status, a calibration status, a maintenance status, and a selected user parameter (paragraph 0087).
Regarding claim 23, the combination of Farritor, Malis, Livneh, Newton, and Ellman teaches all of the elements of the claimed invention as stated above. 
Malis further teaches turning off the power supply if a predetermined alarm condition occurs (paragraph 0052).
Newton further teaches disabling said electrosurgical power supply to said surgical arm if said user selection does not match said electrosurgical power supply (column 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuitry of the system in order to shut off the flow of current upon occurrence of a fault condition as in Newton et al. (Newton et al.: col. 5, lines 43-46).
Regarding claim 26, Farritor, Malis, Livneh, Newton, and Ellman teaches all of the elements of the claimed invention as stated above. 
Ellman further teaches comparing one or more of: said desired electrosurgical operational modes for said at least two modular units; said electrosurgical supply type for said at least two modular units; enabling said electrosurgical type for said at least two modular units if one or more of: said desired electrosurgical operational modes for said at least two modular units match; and said electrosurgical supply type for said at least two modular units match (paragraphs 0063-0070). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Farritor et al. (2016/0074120) in view of Malis (2004/0082946) and Livneh (US 2010/0305564), further in view of Dumbauld et al. (2005/0113827).
Regarding claim 14, the combination Farritor, Malis and Livneh teaches all of the elements of the claimed invention as stated above. 
The combination of Farritor and Malis does not teach wherein said tool comprises: a monopolar tip; a first portion comprising a first bipolar surface; a second portion comprising a second bipolar surface configured to be in brought into contact with said first bipolar surface.
Dumbauld further teaches wherein said tool comprises: a monopolar tip (surface extension: element 822b; paragraphs 0101-0104); a first portion comprising a first bipolar surface (bottom jaw conductive surface: element 822); a second portion comprising a second bipolar surface configured to be in brought into contact with said first bipolar surface (top jaw conductive surface: element 822a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a tool with the features of Dumbauld in order to reduce the need for the surgeon to substitute instruments during surgical procedures (Dumbauld: paragraphs 0009-0010).
Regarding claim 15, the combination of Farritor, Malis, Livneh and Dumbauld teaches all of the elements of the claimed invention as stated above. Dumbauld further teaches wherein said monopolar tip is attached to said first portion, where said monopolar tip and said first bipolar surface are electrically connected (paragraph 0104); .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Farritor et al. (2016/0074120) in view of Malis (2004/0082946) and Livneh (US 2010/0305564), further in view of Wilson et al. (2014/0046340).
Regarding claim 24, the combination of Farritor, Malis and Livneh teaches all of the elements of the claimed invention as stated above except coupling at least two of said modular units by connecting motor units of said at least two of said modular units.
Wilson et al. teaches attaching coupling at least two of said modular units by connecting motor units of said at least two of said modular units (notch: element 60; projection: element 62; paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular units of Farritor, Malis and Livneh with the attachment mechanism of Wilson et al. in order to mate the two units to form a single body (Newton et al.: paragraph 0053).

Claims 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farritor et al. (2016/0074120) in view of Malis (2004/0082946) and Livneh (US 2010/0305564), further in view of Karguth et al. (2016/0151115).
Regarding claim 31, the combination of Farritor, Malis and Livneh teaches all of the elements of the claimed invention as stated above. The combination of Farritor and Malis does not teach wherein said slip rings are coupled to each other and are 
Karguth teaches wherein said slip rings are coupled to each other and are electrically isolated from each other by a motor unit gear configured to rotate said slip rings (paragraphs 0136-0137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have electrically isolated the slip rings to prevent shorting, while still allowing the slip rings to rotate. 
Regarding claim 32, the combination of Farritor, Malis and Livneh teach all of the elements of the claimed invention as stated above except wherein said slip rings and said gear have a coaxial axes of rotation. Karguth further teaches wherein said slip rings and said gear have a coaxial axes of rotation (figure 13). 
 
 Claims 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farritor et al. (2016/0074120) in view of Malis (2004/0082946) and Livneh (US 2010/0305564), further in view of Giurtino (US 5,697,949).
Regarding claims 34 and 36, the combination of Farritor, Malis and Livneh teach all of the elements of the claimed invention as stated above except that one of the conduction pathways is a tubular body of the arm and another of the pathways is wiring which passes through the arm. However, it is common in the art to use preexisting elements as conductors instead of or in addition to distinct lead wires. Giurtino, for example, discloses an electrosurgical arm (fig. 1) that uses a conductive tube (12) and a conductive rod (18) inside the tube to transmit energy along the arm (col. 4 lines 47-57). . 
 
 Claims 1, 30 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farritor et al. (2016/0074120) in view Whitman (US 2002/0165541) and McPherson (US 2008/0249523).
 Regarding claims 1 and 30, Farritor is being interpreted differently than in the rejection of claim 1 above for the purposes of rejecting claims 37-39. Using this new interpretation Farritor discloses a surgical system that includes a plurality of modular units (16A and 16B, fig. 1A) each with a motor unit (52, including motor 102 and slip rings 88 and 90) that attaches to a surgical arm (50) that is actuated by, connected to and supplied with power by the motor unit. While Farr does contemplate monopolar and bipolar modes ([0066]), there is no disclosure of a memory storing operational modes for each modular unit, or of switching circuitry that allows the modes to be applied at least in apart by two slip rings only one of which is powered in a monopolar mode. 
Regarding the memory, Whitman discloses a medical system with a memory (fig. 1a, [0062]) that stores information of all the modular units which could be attached so as to be able to control a particular modular unit according to safe and effective 
Regarding the switching circuitry, Farritor discloses most of the limitations by virtue of the fact that monopolar and bipolar energy can be supplied to the arm (as noted above), and the device can always be turned off. Farritor also includes two slip rings (88, 90, fig. 3a, [0066]), but does not disclose that only one is powered in a monopolar mode. McPherson discloses an electrosurgical system and teaches that a switching circuitry can be used to allow bipolar energy or monopolar energy to or both electrodes (3A-B, [0036]) on either jaws (fig. 1B). Since the slip rings of Farritor are associated with respective jaws, if only one jaw was supplied with energy then only one slip ring would be powered. 
Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Farritor-Whitman to include the ability to operate the end effector using any of the modes disclosed by McPherson, including a monopolar mode employed by only activating a single slip ring, to produce the predictable result of treating tissue in a desired manner.
Regarding claims 37-39, the system of Farritor-Whitman-McPherson includes an arm, as discussed above, where the arm has two flexible segments (i.e. each jaw of 54) and slip rings, as discussed above, where the slip rings engage with the proximal portion of the surgical arm inside the motor unit (see 64 in fig. 2 which engages one of the slip .

Response to Arguments
Applicant's arguments regarding “each of said plurality of modular units” filed 04/25/2021 have been fully considered but they are not persuasive. However, the rejection has been reworded to clarify that the basis of the rejection. To restate, Malis teaches the use of a memory to store information relevant to a device. Farritor has a plurality of devices. Therefore, it would be obvious to use a memory to store all relevant information, including information relevant to the operation of every device.
Applicant’s arguments regarding the slip rings is persuasive, and a new rejection is made. 
  
Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Using drive gears to operate surgical arms is common in the art (e.g. fig. 5A and [0045] of US 2010/0011900). But claim 35 recites that a gear drives rotation of a joint acting as a wrist of the surgical arm, where the claim depends from claim 31 which recites that the gear couples and electrically isolates two slip rings, where that claim depends from claim 1 which recites a plurality of modular units each with a motor unit and an arm actuated by, connected to and supplied with power by the motor unit, where a memory and switching circuitry operate to allow the modular units to perform monopolar or bipolar procedures. The prior art does not teach or suggest all these limitations together. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794